DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-18 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 10/20/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-7B) in the reply filed on 12/30/2020 is acknowledged. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "each first flap has a corresponding second flap" in line 14. This renders the claim vague and indefinite, since it is unclear how each first flap has a corresponding second flap. The Examiner suggests changing “each first flap has a corresponding second flap” to --each first flap corresponds to one of said plurality of second flaps--.
Claim 1 recites the phrase "a corresponding second flap" in line 15. This is a double inclusion of “a corresponding second flap” in line 14. The Examiner suggests changing “a corresponding second flap” to --the corresponding one of said plurality of second flaps--.
Claim 1 recites the phrase "said first flaps" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said first flaps” to --said plurality of first flaps--.
Claim 1 recites the phrase "said second flaps" in line 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said second flaps” to --said plurality of second flaps--.
Claim 1
Claim 1 recites the phrase "corresponding second flaps" in line 18. This is a double inclusion of “a plurality of second flaps” in line 12. The Examiner suggests changing “corresponding second flaps” to --each corresponding one of said plurality of second flaps--.
Claim 1 recites the phrase "at least one first flap" in line 19. This is a double inclusion of “a plurality of first flaps” in line 10. The Examiner suggests changing “at least one first flap” to --at least one of said plurality of first flaps--.
Claim 4 recites the phrase "a corresponding second attachment portion" in line 2. This is a double inclusion of “a second attachment portion” in line 7 of claim 3. The Examiner suggests changing “a corresponding second attachment portion” to --said corresponding second attachment portion--.
Claim 4 recites the phrase "a corresponding second point" in line 4. This is a double inclusion of “a second point” in line 11 of claim 3. The Examiner suggests changing “a corresponding second point” to --said corresponding second point--.
Claim 5 recites the phrase "an adjacent first flap" in line 3. This is a double inclusion of “a plurality of first flaps” in line 10 of claim 1. The Examiner suggests changing “an adjacent first flap” to --said adjacent one of said plurality of first flaps--.
Claim 5 recites the phrase "a corresponding second finger portion" in lines 4-5. This is a double inclusion of “a second finger portion” in lines 7-8 of claim 3. The Examiner suggests changing “a corresponding second finger portion” to --said corresponding second finger portion--.
Claim 6 recites the phrase "a corresponding second attachment portion" in line 2. This is a double inclusion of “a second attachment portion” in line 7 of claim 3. The Examiner 
Claim 6 recites the phrase "corresponding second point" in line 5. This is a double inclusion of “a second point” in line 11 of claim 3. The Examiner suggests changing “corresponding second point” to --said corresponding second point--.
Claim 7 recites the phrase "at least one first attachment portion" in line 2. This is a double inclusion of “a first attachment portion” in line 2 of claim 3. The Examiner suggests changing “at least one first attachment portion” to --at least one of said first attachment portions--.
Claim 7 recites the phrase "at least one first finger portion" in line 4. This is a double inclusion of “a first finger portion” in lines 2-3 of claim 3. The Examiner suggests changing “at least one first finger portion” to --at least one of said first finger portions--.
Claim 7 recites the phrase "said at least one first attachment portion" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first attachment portion” to --said at least one of said first attachment portions--.
Claim 7 recites the phrase "a corresponding second finger portion" in line 5. This is a double inclusion of “a second finger portion” in lines 7-8 of claim 3. The Examiner suggests changing “a corresponding second finger portion” to --said corresponding second finger portion--.
Claim 7 recites the phrase "said at least one first finger portion" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests 
Claim 8 recites the phrase "at least one first point" in line 2. This is a double inclusion of “a first point” in line 6 of claim 3. The Examiner suggests changing “at least one first point” to --at least one of said first points--.
Claim 8 recites the phrase "said at least one first attachment portion" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first attachment portion” to --said at least one of said first attachment portions--.
Claim 8 recites the phrase "said at least one first point" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first point” to --said at least one of said first points--.
Claim 9 recites the phrase "wherein at least one first flap is bent upward from said elongated frame in said deformed configuration" in lines 2-3. This is a double inclusion of “said paddle portion has a deformed configuration, at least one first flap being bent upward from said elongated frame” in lines 19-20 of claim 1, since this limitation of claim 9 (shown above) fails to further specify the invention recited in claim 1.
Claim 9 recites the phrase "at least one first flap" in line 2. This is a double inclusion of “a plurality of first flaps” in line 10 of claim 1. The Examiner suggests changing “at least one first flap” to --said at least one of said plurality of first flaps--.
Claim 9 
Claim 9 recites the phrase "said at least one first flap" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first flap” to --said at least one of said plurality of first flaps--.
Claim 10 recites the phrase "at least one first attachment portion" in line 2. This is a double inclusion of “a first attachment portion” in line 2 of claim 3. The Examiner suggests changing “at least one first attachment portion” to --at least one of said first attachment portions--.
Claim 10 recites the phrase "at least one first finger portion" in line 4. This is a double inclusion of “a first finger portion” in lines 2-3 of claim 3. The Examiner suggests changing “at least one first finger portion” to --at least one of said first finger portions--.
Claim 10 recites the phrase "said at least one first attachment portion" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first attachment portion” to --said at least one of said first attachment portions--.
Claim 10 recites the phrase "a corresponding second finger portion" in line 5. This is a double inclusion of “a second finger portion” in lines 7-8 of claim 3. The Examiner suggests changing “a corresponding second finger portion” to --said corresponding second finger portion--.
Claim 10 
Claim 10 recites the phrase "a corresponding second attachment portion" in line 8. This is a double inclusion of “a second attachment portion” in line 7 of claim 3. The Examiner suggests changing “a corresponding second attachment portion” to --said corresponding second attachment portion--.
Claim 10 recites the phrase "said at least one first attachment portion" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first attachment portion” to --said at least one of said first attachment portions--.
Claim 10 recites the phrase "said at least one first finger portion" in line 11. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first finger portion” to –said at least one of said first finger portions--.
Claim 10 recites the phrase "said at least one first finger portion" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first finger portion” to –said at least one of said first finger portions--.
Claim 11 recites the phrase "at least one first point" in line 2. This is a double inclusion of “a first point” in line 6 of claim 3. The Examiner suggests changing “at least one first point” to --at least one of said first points--.
Claim 11 
Claim 11 recites the phrase "said at least one first point" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first point” to --said at least one of said first points--.
Claim 11 recites the phrase "a corresponding second point" in line 6. This is a double inclusion of “a second point” in line 11 of claim 3. The Examiner suggests changing “a corresponding second point” to --said corresponding second point--.
Claim 11 recites the phrase "said at least one first finger portion" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first finger portion” to –said at least one of said first finger portions--.
Claim 11 recites the phrase "said at least one first finger portion" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said at least one first finger portion” to –said at least one of said first finger portions--.
Claim 12 recites the phrase "said first flaps" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said first flaps” to --said plurality of first flaps--.
Claim 12 recites the phrase "said first flaps" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said first flaps” to --said plurality of first flaps--.
Claim 12
Claim 12 recites the phrase "said second flaps" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said second flaps” to --said plurality of second flaps--.
Claim 13 recites the phrase "said first flaps" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said first flaps” to --said plurality of first flaps--.
Claim 13 recites the phrase "said second flaps" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said second flaps” to --said plurality of second flaps--.
Claim 16 recites the phrase "respective first finger portions interlace" in line 2. This is a double inclusion of “a first finger portion” in lines 2-3 of claim 3. The Examiner suggests changing “respective first finger portions interlace” to --each respective one of said first finger portions interlaces--.
Claim 16 recites the phrase "corresponding second finger portions" in lines 2-3. This is a double inclusion of “a second finger portion” in lines 7-8 of claim 3. The Examiner suggests changing “corresponding second finger portions” to --each corresponding one of said second finger portions--.
Claim 17 recites the phrase "said first flaps" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said first flaps” to --said plurality of first flaps--.
Claim 17
Claims 2-18 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Miley (U.S. Pat. 4617754).
In regard to claim 1, Miley discloses a device for swatting insects, comprising: a shaft (10) having a distal end and a proximal end; a handle portion (11) mounted on said proximal end; and a paddle portion (3, 3a-b) mounted on said distal end, wherein said paddle portion is comprised of: an elongated frame (3a-b) aligned lengthwise with said shaft, said elongated frame having a first side and a second side opposite said first side, 
In regard to claim 2, Miley discloses the device for swatting insects, according to claim 1, wherein said handle portion is comprised of a grip surface and a mounting hole (Fig. 1, .
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Wadsworth (U.S. Pat. 5568699).
In regard to claim 1, Wadsworth discloses a device for swatting insects, comprising: a shaft (13b) having a distal end and a proximal end; a handle portion (13a) mounted on said proximal end; and a paddle portion (12) mounted on said distal end, wherein said paddle portion is comprised of: an elongated frame aligned lengthwise with said shaft, said elongated frame having a first side and a second side opposite said first side, said elongated frame having a top contact portion (top surface of 25 in Fig. 4) and a bottom contact portion (bottom surface of 25 in Fig. 4) opposite said top contact portion, said elongated frame being fixed to said shaft at said distal end; a plurality of first flaps (26a) attached to said first side and extending toward said second side; and a plurality of second flaps (26b) attached to said second side and extending toward said first side, wherein each first flap has a corresponding second flap (Figs. 1, 4, and 6, where each first flap 26a has a corresponding second flap 26b), each first flap being complementary in shape with a corresponding second flap (the first 26a and second 26b flaps are complementary in shape), wherein said paddle portion has an initial configuration, said first flaps being planar with said second flaps (see Fig. 4), said first flaps being adjacent to each other and adjacent to corresponding second flaps wherein said paddle portion has a deformed configuration, at least one first flap being bent upward from said elongated frame (when 26a hits an insect or object), wherein said top contact portion and said bottom contact portion have a set amount of separation from each other in said initial 
In regard to claim 2, Wadsworth discloses the device for swatting insects, according to claim 1, wherein said handle portion is comprised of a grip surface and a mounting hole (Fig. 1, where the handle 13a has at least some grip surface and has a mounting hole 29 at the end furthest from the paddle portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miley (U.S. Pat. 4617754) in view of Daugherty (U.S. Pat. 8915014). 
In regard to claim 3, Miley discloses the device for swatting insects, according to claim 1, wherein each first flap is comprised of a first attachment portion (Fig. 1, portion of 2 attached to the first side 3a) and a first finger portion (Fig. 1, upper portion of 2) made integral with said first attachment portion and forms a first point, said first attachment portion being attached to said first side of said elongated frame (Fig. 1, where 2 is attached to the first side 3a of the elongated frame) and having said first finger portion opposite said first side (see Fig. 1), wherein each second flap is comprised of a second attachment portion (Fig. 1, portion of 2 attached to the second side 3b) and a second finger portion (Fig. 1, upper portion of 2) made integral with said second attachment portion and forms a second point, said second attachment portion being attached to said second side of said elongated frame (Fig. 1, where 2 is attached to the second side 3b of the elongated frame) and having said second finger portion opposite said second side (see Fig. 1). Miley does not disclose said first finger portion is triangular and said second finger portion is triangular. Daugherty discloses the finger portion is triangular (Fig. 16D, where there is a triangular upper portion 135 that forms a point). Miley and Daugherty are analogous because they are from the same field of endeavor which include insect swatting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Miley such that said first finger portion is triangular and said second finger portion is triangular in view of Daugherty, since the triangular shaped upper portion of Daugherty could be used 
In regard to claim 4, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 3, wherein said first point is adjacent a corresponding second attachment portion in said initial configuration (Miley, Fig. 1, where the first point is at least adjacent to the corresponding second attachment portion), and wherein said first attachment portion is adjacent a corresponding second point in said initial configuration (Miley, Fig. 1, where the first attachment portion is at least adjacent to the corresponding second point).
In regard to claim 7
In regard to claim 8, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 7, wherein at least one first point corresponding to said at least one first attachment portion bends upward from said corresponding second finger portion (Miley, where at least one first point bends at least upward from the corresponding second finger portion when the swatter strikes a hard surface; Miley, see Figs. 1-2), said at least one first point being angled upward from said corresponding second finger portion in said deformed configuration (Miley, where at least one first point is at least angled upward from the corresponding second finger portion when the swatter strikes a hard surface; Miley, see Figs. 1-2).
In regard to claim 9, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 3, wherein at least one first flap is bent upward from said elongated frame in said deformed configuration (Miley, where at least one first flap is at least bent upward from the elongated frame when the swatter strikes a hard surface), and wherein a second flap corresponding to said at least one first flap is bent upward from said elongated frame in said deformed configuration (Miley, where the second flap corresponding to the first flap is at least bent upward from the elongated frame when the swatter strikes a hard surface).
In regard to claim 10, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 9, wherein at least one first attachment portion is bent upward from said elongated frame in said deformed configuration (Miley, where at least one first attachment portion is at least bent upward from the elongated frame when the swatter strikes a hard surface), wherein at least one first finger portion corresponding to said at least one first attachment portion bends away from a corresponding second finger portion 
In regard to claim 11, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 10, wherein at least one first point corresponding to said at least one first attachment portion bends upward from said corresponding second finger portion (Miley, where at least one first point at least bends upward from the corresponding second finger portion when the swatter strikes a hard surface; Miley, see Figs. 1-2), said at least one first point being angled upward from said corresponding second finger portion in said deformed configuration (Miley, where at least one first point 
 In regard to claim 13, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 3, wherein said first flaps and said second flaps form a center column (Miley, Fig. 1, where the first flap and the second flap closest to the center of the paddle portion 3 forms a central column).
In regard to claim 14, Miley as modified by Daugherty discloses the device for swatting insects, according to Claim 13, wherein flexibility of said first attachment portion is less than flexibility of said first finger portion (Miley, where the flexibility of the first attachment portion is less than the flexibility of the first finger portion, since the attachment portion of flap 2 would not bend relatively as much as the finger portion of flap 2 when under an equivalent force, due to the relatively higher structural rigidity of the attachment portion of flap 2 when compared to the finger portion of flap 2), and wherein flexibility of said second attachment portion is less than flexibility of said second finger portion (Miley, similar to the first flap, the second attachment portion is less 
In regard to claim 15, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 14, wherein said first finger portion bends more than said first attachment portion, and wherein said second finger portion bends more than said second attachment portion (Miley, where, for both first and second flaps, the finger portions of flaps 2 would bend relatively more than the attachment portions of flaps 2 when under an equivalent force, due to the relatively higher structural rigidity of the attachment portion of flap 2 as compared to the finger portion of flap 2).
In regard to claim 17, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 1, wherein said elongated frame is comprised of a top rim and a bottom rim in a V-formation with a midline (Miley, where the top portion of 3a has a top rim and the bottom portion of 3b has a bottom rim which can be in a V-formation with a midline at hinge 5, when the swatter is in the configuration shown in Fig. 2), said first flaps and said second flaps being planar with said midline (Miley, Fig. 1, the first flaps and the second flaps are planar with the midline at hinge 5), said top contact portion being on a distal end of said top rim, said bottom contact portion being on a distal end of said bottom rim (Miley, where the top contact portion is at a distal end of the top rim of the top portion of 3a and the bottom contact portion is at a distal end of the bottom rim of the bottom portion of 3b).
In regard to claim 18, Miley as modified by Daugherty discloses the device for swatting insects, according to claim 17, wherein said top rim is compressed toward said bottom rim in said deformed configuration (Miley, where the top rim of the top portion of 3a is .
Claims 3-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth (U.S. Pat. 5568699) in view of Daugherty (U.S. Pat. 8915014).
In regard to claim 3, Wadsworth discloses the device for swatting insects, according to claim 1, wherein each first flap is comprised of a first attachment portion (Figs. 1 and 4, portion of 26a attached to the first side) and a first finger portion (Figs. 1 and 4, upper portion of 26a) made integral with said first attachment portion and forms a first point, said first attachment portion being attached to said first side of said elongated frame (Figs. 1 and 4, where 26a is attached to the first side of the elongated frame) and having said first finger portion opposite said first side (see Figs. 1 and 4), wherein each second flap is comprised of a second attachment portion (Figs. 1 and 4, portion of 26b attached to the second side) and a second finger portion (Figs. 1 and 4, upper portion of 26b) made integral with said second attachment portion and forms a second point, said second attachment portion being attached to said second side of said elongated frame (Figs. 1 and 4, where 26b is attached to the second side of the elongated frame) and having said second finger portion opposite said second side (see Figs. 1 and 4). Wadsworth does not disclose said first finger portion is triangular and said second finger portion is triangular. Daugherty discloses the finger portion is triangular (Fig. 16D, where there is a triangular upper portion 135 that forms a point). Wadsworth and Daugherty are analogous because they are from the same field of endeavor which include insect swatting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wadsworth such that said first finger 
In regard to claim 4, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 3, wherein said first point is adjacent a corresponding second attachment portion in said initial configuration (Wadsworth, Fig. 1, where the first point is at least adjacent to the corresponding second attachment portion), and wherein said first attachment portion is adjacent a corresponding second point in said initial configuration (Wadsworth, Fig. 1, where the first attachment portion is at least adjacent to the corresponding second point).
In regard to claim 5
In regard to claim 6, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 5, wherein said first point is adjacent a corresponding second attachment portion (Wadsworth, where the first point is at least adjacent to the corresponding second attachment portion), said first point being planar with said corresponding second attachment portion in said initial configuration (Wadsworth, where the first point is planar with the corresponding second attachment), and wherein said first attachment portion is adjacent corresponding second point (Wadsworth, where the attachment portion is at least adjacent to the corresponding second point), said first attachment portion being planar with said corresponding second point in said initial configuration (Wadsworth, where the first attachment portion is planar with the corresponding second point).
In regard to claim 7
In regard to claim 8, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 7, wherein at least one first point corresponding to said at least one first attachment portion bends upward from said corresponding second finger portion (Wadsworth, where at least one first point bends at least upward from the corresponding second finger portion when the swatter strikes a hard surface), said at least one first point being angled upward from said corresponding second finger portion in said deformed configuration (Wadsworth, where at least one first point is at least angled upward from the corresponding second finger portion when the swatter strikes a hard surface).
In regard to claim 9, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 3, wherein at least one first flap is bent upward from said elongated frame in said deformed configuration (Wadsworth, where at least one first flap is at least bent upward from the elongated frame when the swatter strikes a hard surface), and wherein a second flap corresponding to said at least one first flap is bent upward from said elongated frame in said deformed configuration (Wadsworth, where the second flap corresponding to the first flap is at least bent upward from the elongated frame when the swatter strikes a hard surface).
In regard to claim 10, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 9, wherein at least one first attachment portion is bent upward from said elongated frame in said deformed configuration (Wadsworth, where at least one first attachment portion is at least bent upward from the elongated frame when the swatter strikes a hard surface), wherein at least one first finger portion corresponding to said at least one first attachment portion bends away from a 
In regard to claim 11, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 10, wherein at least one first point corresponding to said at least one first attachment portion bends upward from said corresponding second finger portion (Wadsworth, where at least one first point at least bends upward from the corresponding second finger portion when the swatter strikes a hard surface), said at least one first point being angled upward from said corresponding second finger portion in said deformed configuration (Wadsworth, where at least one first point is at least angled 
In regard to claim 13, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 3, wherein said first flaps and said second flaps form a center column (Wadsworth, Fig. 1, where the first flaps and the second flap are alternatingly interlaced toward the center of the device due to the staggered positioning of the flaps with respect to each other).
In regard to claim 14, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to Claim 13, wherein flexibility of said first attachment portion is less than flexibility of said first finger portion (Wadsworth, where the flexibility of the first attachment portion is less than the flexibility of the first finger portion, since the attachment portion would not bend relatively as much as the finger portion when under an equivalent force, due to the relatively higher structural rigidity of the attachment portion when compared to the finger portion), and wherein flexibility of said second attachment portion is less than flexibility of said second finger portion (Wadsworth, similar to the first flap, the second attachment portion is less flexible than 
In regard to claim 15, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 14, wherein said first finger portion bends more than said first attachment portion, and wherein said second finger portion bends more than said second attachment portion (Wadsworth, where, for both first and second flaps, the finger portions would bend relatively more than the attachment portions when under an equivalent force, due to the relatively higher structural rigidity of the attachment portion as compared to the finger portion).
In regard to claim 16, Wadsworth as modified by Daugherty discloses the device for swatting insects, according to claim 13, wherein respective first finger portions interlace with corresponding second finger portions in said center column (Wadsworth, Fig. 1, where the flaps are alternatingly positioned with respect to each other so that each flap occupies the gap between two opposing flaps; thereby the flaps are interlaced toward the center of the device due to the staggered positioning of the flaps with respect to each other).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miley (U.S. Pat. 4617754) as applied to claim 1, and further in view of Hutton (U.S. Pat. 1277216). 
In regard to claim 12, Miley discloses the device for swatting insects, according to claim 1. Miley does not disclose said first flaps are comprised of a perforated material so as to allow air to pass through said first flaps, and wherein said second flaps are comprised of said perforated material so as to allow air to pass through said second flaps. Hutton discloses the flaps are comprised of a perforated material so as to allow air to pass .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth (U.S. Pat. 5568699) as applied to claim 1, and further in view of Hutton (U.S. Pat. 1277216). 
In regard to claim 12, Wadsworth discloses the device for swatting insects, according to claim 1. Wadsworth does not disclose said first flaps are comprised of a perforated material so as to allow air to pass through said first flaps, and wherein said second flaps are comprised of said perforated material so as to allow air to pass through said second flaps. Hutton discloses the flaps are comprised of a perforated material so as to allow air to pass through the flaps (Figs. 3 and 7, where the flaps are made of a material with perforations 11 which allows air to pass through the flaps). Wadsworth and Hutton are analogous because they are from the same field of endeavor which include insect swatting devices. It would have been obvious to one of ordinary skill in the art before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of insect swatting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647